IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION AT CINCINNATI

UNITED STATES OF AMERICA,
Plaintiff, : Case No. 1:1 1-cr-071
Also Case No. 1:15-cv-384
District Judge Susan J. Dlott
- vS - Magistrate Judge Michael R. Merz
TERRANCE WHITE
Aka TERENCE WHITE,
Defendant.

 

ORDER ADOPTING REPORT AND RECOMMENDATIONS

 

This action under 28 U.S.C. § 2255 is before the Court on the Report and
Recommendations of United States Magistrate Judge Michael R. Merz (ECF No. 762),
recommending that the Court approve the parties’ agreed settlement of the Motion to Vacate.
The parties were duly notified of their right to object to the Report. /d. at PageID 2344. Instead
of objecting, they have filed a Joint Notice that no objections will be filed (ECF No. 763).
Accordingly, the Report and Recommendations are ADOPTED.

It is accordingly ORDERED that
1. The Motion to Vacate (ECF No. 595) is hereby dismissed with prejudice;

2. The Information filed under 21 U.S.C. § 851 and any subsequent amendments is hereby

deemed WITHDRAWN;
3. The sentence imposed on Defendant White is hereby VACATED. The case will be set
for re-sentencing after the Court has reviewed an updated Presentence Investigation Report. The
Court understands that the Magistrate Judge has, with the concurrence of the parties, already

referred the case to the Probation Department for such an updated report.

May 7 , 2019.

Seca 9, Dott

Susan (/ Dlott
United States District Judge
